 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Rodger Norris,                                     No. CV-19-08047-PCT-DWL
10                  Plaintiff,                          ORDER
11   v.
12   Commissioner        of      Social    Security
     Administration,
13
                    Defendant.
14
15          Plaintiff Rodger Norris seeks judicial review of the Administrative Law Judge’s
16   (“ALJ”) decision to deny his claim for disability benefits under the Social Security Act (the
17   “Act”). (Doc. 1.) For the following reasons, the Court will reverse the ALJ’s decision and
18   remand for further proceedings consistent with this opinion.
19                                        BACKGROUND
20          On January 6, 2015, Norris filed an application for disability and disability
21   insurance benefits under the Act for a period of disability beginning August 25, 2013.
22   (Administrative Record at 21 [hereinafter “R.”].) Norris’s claim was initially denied on
23   May 14, 2015, and upon reconsideration on October 29, 2015. (Id.) The ALJ held an oral
24   hearing, at Norris’s request, on August 16, 2017. (Id.) On February 7, 2018, the ALJ
25   issued a written decision denying Norris’s application, which became the final
26   administrative decision when the Appeals Council denied his request for review. (Id. at 1.)
27          The ALJ concluded that Norris had severe impairments in the form of coronary
28   artery disease and chronic pain syndrome and that he was unable to perform past relevant
 1   work. (R. at 23, 29.) However, the ALJ determined that Norris’s residual functional
 2   capacity (“RFC”) included the ability to do a full range of sedentary work. (Id. at 25-29.)
 3   The ALJ discussed and considered other alleged impairments—including hyperlipidemia,
 4   gastroesophageal reflux disease, anxiety disorder, Asperger’s disorder, and posttraumatic
 5   stress disorder, as well as other mental and physical limitations—when reaching this
 6   determination. (Id. at 23-29.) The ALJ concluded there were a significant number of jobs
 7   in the national economy that Norris could perform. (Id. at 30.)
 8                                           ANALYSIS
 9   I.     Legal Standard
10          In determining whether to reverse an ALJ’s decision, the district court reviews only
11   those issues raised by the party challenging the decision. Lewis v. Apfel, 236 F.3d 503, 517
12   n.13 (9th Cir. 2001). The Court may set aside an ALJ’s disability determination only if the
13   determination is not supported by substantial evidence or is based on legal error. Orn v.
14   Astrue, 495 F.3d 625, 630 (9th Cir. 2007). Substantial evidence is more than a scintilla,
15   but less than a preponderance; it is relevant evidence that a reasonable person might accept
16   as adequate to support a conclusion considering the record as a whole. Id. To determine
17   whether substantial evidence supports a decision, the Court must consider the record as a
18   whole and may not affirm simply by isolating a “specific quantum of supporting evidence.”
19   Id. Generally, “[w]here the evidence is susceptible to more than one rational interpretation,
20   one of which supports the ALJ’s decision, the ALJ’s conclusion must be upheld.” Thomas
21   v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002) (citations omitted). However, “[l]ong-
22   standing principles of administrative law require us to review the ALJ’s decision based on
23   the reasoning and factual findings offered by the ALJ—not post hoc rationalizations that
24   attempt to intuit what the adjudicator may have been thinking.” Bray v. Comm’r of Soc.
25   Sec., 554 F.3d 1219, 1226 (9th Cir. 2009).
26          To determine whether a claimant is disabled for purposes of the Act, the ALJ
27   follows a five-step process. 20 C.F.R. § 404.1520(a). The claimant bears the burden of
28   proof on the first four steps, but the burden shifts to the Commissioner at step five. Tackett


                                                  -2-
 1   v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). At the first step, the ALJ determines whether
 2   the claimant is presently engaging in substantial gainful activity.           20 C.F.R. §
 3   404.1520(a)(4)(i). If so, the claimant is not disabled and the inquiry ends. Id. At step two,
 4   the ALJ determines whether the claimant has a “severe” medically determinable physical
 5   or mental impairment. 20 C.F.R. § 404.1520(a)(4)(ii). If not, the claimant is not disabled,
 6   and the inquiry ends. Id. At step three, the ALJ considers whether the claimant’s
 7   impairment or combination of impairments meets or medically equals an impairment listed
 8   in Appendix 1 to Subpart P of 20 C.F.R. Part 404. 20 C.F.R. § 404.1520(a)(4)(iii). If so,
 9   the claimant is automatically found to be disabled. Id. If not, the ALJ proceeds to step
10   four. Id. At step four, the ALJ assesses the claimant’s RFC and determines whether the
11   claimant is still capable of performing past relevant work. 20 C.F.R. § 404.1520(a)(4)(iv).
12   If so, the claimant is not disabled and the inquiry ends. Id. If not, the ALJ proceeds to the
13   fifth and final step, which is whether the claimant can perform any other work in the
14   national economy based on the claimant’s RFC, age, education, and work experience. 20
15   C.F.R. § 404.1520(a)(4)(v). If so, the claimant is not disabled. Id. If not, the claimant is
16   disabled. Id.
17   II.    Issues Raised By Norris On Appeal
18          Norris argues: (1) the ALJ erred by concluding that he lacks mental and non-
19   exertional limitations; (2) the ALJ erred by rejecting his symptom testimony and the
20   testimony of his mother; (3) additional evidence must be considered; and (4) the ALJ
21   ignored Norris’s degenerated lumbar and cervical spine. (Doc. 12.)
22          A.       Mental and Non-Exertional Limitations
23          Norris contends the ALJ erred in concluding he is not mentally limited and does not
24   have non-exertional limitations. (Id. at 7.) Both arguments are based on the ALJ’s
25   assignment of less-than-controlling weight to certain medical opinions.
26          When evaluating a medical opinion, the ALJ considers: (1) whether the physician
27   examined the claimant; (2) the length, frequency, nature, and extent of any treatment
28   relationship; (3) the degree of support the opinion has, particularly from objective medical


                                                 -3-
 1   evidence; (4) the consistency of the opinion with the record as a whole; (5) the physician’s
 2   specialization; and (6) “other factors.” 20 C.F.R. § 416.927(c). Generally, opinions of
 3   treating physicians are entitled to the greatest weight; opinions of examining, non-treating
 4   physicians are entitled to lesser weight; and opinions of non-examining, non-treating
 5   physicians are entitled to the least weight. Garrison v. Colvin, 759 F.3d 995, 1012 (9th
 6   Cir. 2014). If the ALJ discredits a controverted opinion of a treating or examining
 7   physician, the ALJ must provide “specific and legitimate” reasons supported by substantial
 8   evidence. Id. An ALJ satisfies the “substantial evidence” requirement by providing a
 9   “detailed and thorough summary of the facts and conflicting clinical evidence, stating his
10   [or her] interpretation thereof, and making findings.” Id. However, “[t]he ALJ need not
11   accept the opinion of any physician, including a treating physician, if that opinion is brief,
12   conclusory, and inadequately supported by clinical findings.” Thomas v. Barnhart, 278
13   F.3d 947, 957 (9th Cir. 2002).
14                 1.      Mental limitations
15          The ALJ concluded that although Norris had medically determinable mental
16   impairments of anxiety disorder, Asperger’s syndrome, and posttraumatic stress disorder,
17   those conditions “do not cause more than minimal limitation in the claimant’s ability to
18   perform basic mental work activities and are therefore nonsevere.” (R. at 24.) In reaching
19   this conclusion, the ALJ considered the so-called “paragraph B” criteria set out at 20 C.F.R.
20   § Pt. 404, Subpt. P, App. 1. (Id.) The paragraph B criteria assess functional limitations in
21   a claimant’s ability to (a) understand, remember, or apply information, (b) interact with
22   others, (c) concentrate, persist, or maintain pace, and (d) adapt or manage oneself. 20
23   C.F.R. § Pt. 404, Subpt. P, App. 1. The ALJ concluded that Norris had “mild” limitations
24   in all four categories. (R. at 24.)
25                         a.     Dr. Krabbenhoft
26          Dr. Jonna Krabbenhoft examined Norris on April 8, 2015 and concluded that Norris
27   had psychological limitations that were expected to last for at least 12 months. (R. at 802.)
28   In support of this opinion, Dr. Krabbenhoft analyzed the Paragraph B criteria. She


                                                 -4-
 1   concluded that two of those criteria did not support a finding of impairment—specifically,
 2   the “understanding and memory” criterion did not support a finding of impairment because
 3   Norris had scored 28 out of 30 on the mini-mental status examination (“MMSE”) and the
 4   “adapting to change” criterion also did not support a finding of impairment. (Id.) As for
 5   the “sustained concentration and persistence” criterion, she concluded that Norris was only
 6   “able to follow simple instructions” in light of his “history of termination (10-15 jobs)
 7   related to performance and conflict.” (Id.) Finally, as for the “social interaction” criterion,
 8   she opined: “Abrasive, irritable mood with avoidant eye contact. [Norris] indicated a
 9   history of significant conflict with others in personal and professional relationships.
10   [Norris] often swore in his responses to questions or in response to examiner questions . .
11   . . Limited social reciprocity was established, due to abrasive demeanor.” (Id.
12          The ALJ assigned “little weight” to the opinion of Dr. Krabbenhoft. (R. at 27.) The
13   ALJ identified three reasons for this conclusion. First, the ALJ was “unable to assign any
14   weight” to the opinion that Norris had limited social reciprocity because the opinion “is
15   expressed in terms of possible limitations rather than a clear opinion regarding the
16   claimant’s limitations due to psychological impairments.” (Id.) Second, the ALJ stated
17   that the “limitation to simple instructions” was “incongruent with the available evidence,
18   which shows that [Norris] able to provide information about his health, describe his prior
19   work history, respond to questions from medical providers, and there is no mention of any
20   issues with [Norris’s] short- or long-term memory.” (Id.) Third, the ALJ noted that Norris
21   scored 28 out of 30 on the MMSE, “which indicates normal cognition” and “is also
22   inconsistent with the limitation to simple work.” (Id.)
23          Because Dr. Krabbenhoft was an examining physician, the ALJ was required to
24   provide “specific and legitimate” reasons, supported by substantial evidence, before
25   rejecting her opinion. Garrison, 759 F.3d at 1012. The ALJ failed to do so. The ALJ’s
26   first proffered reason was not legitimate and not supported by substantial evidence. Dr.
27   Krabbenhoft’s opinion concerning the “social interaction” criterion was not equivocal or
28   unclear. She provided the opinion underneath the portion of the form that required her to


                                                  -5-
 1   “give us a statement of your medical opinion based on your own substantiated medical
 2   findings about what the individual can still do despite his impairment(s).” (R. at 802.) She
 3   identified an array of reasons why Norris’s ability to get along with co-workers and respond
 4   to supervision might be impaired and then concluded: “Limited social reciprocity was
 5   established.” (Id.) Thus, the ALJ’s conclusion that Dr. Krabbenhoft failed to provide a
 6   “clear opinion regarding the claimant’s limitations due to psychological impairments” (R.
 7   at 27) is belied by the record.
 8          Nor is there substantial evidence supporting the ALJ’s second proffered rationale—
 9   that Dr. Krabbenhoft’s opinion that Norris was only “able to follow simple instructions”
10   was “incongruent with the available evidence.” In support of this conclusion, the ALJ
11   merely offered an undifferentiated citation to hundreds of pages of the record.
12   Additionally, even assuming that the cited medical records show that Norris was able to
13   describe his prior work history and respond to questions from medical providers, the ALJ
14   did not attempt to explain why such conduct is inconsistent with the conclusion that Norris
15   is limited to simple work. Cf. Larrison v. Comm’r of Soc. Sec. Admin., 2020 WL 1150051,
16   *2 (D. Ariz. 2020) (“It is not sufficient for an ALJ to identify a . . . physician’s opinion,
17   summarize the clinical evidence, and then offer the ipse dixit that the two are in conflict—
18   reasoning and explanation are required.”).      Similarly, a lack of memory loss is not
19   necessarily inconsistent with an ability to perform only simple work—mental limitations
20   apart from memory could conceivably undermine work capacity.
21          The ALJ’s final reason for rejecting Dr. Krabbenhoft’s opinion—that Norris’s
22   MMSE score indicated “normal cognition”—is not legitimate. Indeed, Dr. Krabbenhoft
23   specifically acknowledged that Norris’s MMSE score precluded a finding of impairment
24   as to one of the Paragraph B criteria—the criterion that addresses “understanding and
25   memory.” But the ALJ did not attempt to explain, let alone persuasively explain, why the
26   MMSE score also undermined Dr. Krabbenhoft’s opinions as to the other Paragraph B
27   criteria, which don’t address the claimant’s cognitive ability and instead touch upon other
28   aspects of psychological functioning, such as persistence and the possession of the social


                                                 -6-
 1   skills necessary to hold down a job.
 2          Because the ALJ failed to provide legally sufficient reasons for rejecting Dr.
 3   Krabbenhoft’s opinions about Norris’s mental limitations, the Court must next consider
 4   whether the error was harmless. An error is harmless if it is clear from the record that the
 5   error is “inconsequential to the ultimate nondisability determination.” Tommasetti v.
 6   Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008). The relevant inquiry is not whether the ALJ
 7   would have made a different decision absent the error, but whether the ALJ’s decision is
 8   legally valid despite the error. Carmickle v. Comm’r of Soc. Sec. Admin., 533 F.3d 1155,
 9   1162 (9th Cir. 2008).
10          Here, the ALJ’s error in assigning little weight to Dr. Krabbenhoft’s opinion was
11   not harmless because the ALJ did not consider Norris’s limited social reciprocity and
12   limitation to simple instructions when calculating his RFC. This was not inconsequential
13   to the final determination and is a reversible error.
14                        b.      State psychological consultants
15          The state psychologist consultants, Dr. Stacy Koutrakos and Dr. Andres Kerns,
16   reviewed Norris’s records as a result of his application for disability benefits and completed
17   mental RFC assessments. (R. at 119-21, 140-42.) Both doctors concluded that Norris had
18   limitations in the areas of understanding and memory, sustained concentration and
19   persistence, social interaction, and adaptation. (Id.) Both doctors also concluded that
20   Norris was able to “carry out at least simple instructions” and “adapt to at least simple work
21   changes.” (Id.) Dr. Kerns additionally noted that Norris “would do best in work settings
22   requiring minimal social interaction.” (Id. at 142.)
23          The ALJ assigned “little weight” to these doctors’ opinions for two of the same
24   reasons that she provided when rejecting Dr. Krabbenhoft’s opinion: (1) they were
25   “inconsistent with the available evidence, which shows that [Norris] was able to provide
26   information about his health, describe his prior work history, respond to questions from
27   medical providers, and there is [not] any mention of any issues with [Norris’s] short- or -
28   long-term memory,” and (2) Norris’s MMSE score, which “indicates normal cognition”


                                                  -7-
 1   and is “inconsistent with the limitation to simple work.” (Id. at 28-29.)
 2          It’s not clear that the state psychologists’ opinions were as inconsistent with the
 3   ALJ’s opinion as the ALJ assumed. As the Commissioner points out, both doctors
 4   concluded that Norris was capable of managing “at least” simple instructions and work
 5   changes (Doc. 13 at 10), which is difficult to reconcile with the ALJ’s description of these
 6   opinions as a “limitation to simple work” (R. at 29). Nevertheless, as with Dr. Krabbenhoft,
 7   the ALJ’s proffered reasons for rejecting the state psychologist consultants’ opinions were
 8   erroneous and this error was not harmless.
 9                 2.     Non-exertional limitations
10          The ALJ concluded that Norris could perform a full range of sedentary activity as
11   defined by 20 C.F.R. § 404.1567(a).1 (R. at 27.) The ALJ thus relied on the Medical
12   Vocational Guidelines (“the grids”) set out at 20 C.F.R. § Pt. 404, Subpt. P, App. 2. (Id. at
13   30.)
14          Norris argues the ALJ failed to accord proper weight to opinions of treating and
15   examining physicians when concluding he could perform a full range of sedentary work.
16   (Doc. 12 at 11-15.) Norris identifies two physicians, Dr. Mathew Khumalo and Dr. Heather
17   Fields, whose opinions were given improper weight and argues that because he is incapable
18   of a full range of sedentary work, the ALJ’s reliance on the grids was reversible error. (Id.)2
19                        a.      Dr. Khumalo
20          On April 27, 2015, Dr. Khumalo performed a disability physical evaluation of
21   Norris. (R. at 804.) Dr. Khumalo concluded that Norris had non-exertional limitations in
22
     1
             Sedentary work “involves lifting no more than 10 pounds at a time and occasionally
23   lifting or carrying articles like docket files, ledgers, and small tools. Although a sedentary
     job is defined as one which involves sitting, a certain amount of walking and standing is
24   often necessary in carrying out job duties.” 20 C.F.R. § 404.1567(a).
25
     2
             Use of the grids is “inappropriate where the predicate for using the grids—the ability
     to perform a full range of either medium, light or sedentary activities—is not present.”
26   Burkhart v. Bowen, 856 F.2d 1335, 1340 (9th Cir. 1988). “When a claimant’s non-
     exertional limitations are ‘sufficiently severe’ so as to significantly limit the range of work
27   permitted by the claimant’s exertional limitations, the grids are inapplicable” and the ALJ
     must consult a vocational expert. Id. Non-exertional limitations are those which do not
28   directly affect a claimant’s strength, and include mental limitations, sensory limitations,
     postural limitations, and environmental limitations. 20 C.F.R. § 416.969a(c).


                                                  -8-
 1   that (a) he can never climb ladders, rope, or scaffolds, and (b) he cannot work in
 2   environments involving heights, moving machinery, extremes in temperatures, chemicals,
 3   and dust/fumes or gases. (Id. at 808.)
 4          The ALJ began by noting that “the undersigned has assigned the claimant to
 5   sedentary work, which would be more limited than [the work] assigned by Dr. Khumalo.”
 6   (R. at 28.) Next, the ALJ stated that Norris’s “ejection fraction of 45 to 50 percent and
 7   long history of abdominal pain suggest a slightly lower exertional level.” (Id.) For these
 8   reasons, the ALJ assigned “partial weight” to Dr. Khumalo’s opinion. (Id.)
 9          These were not specific and legitimate reasons, supported by substantial evidence,
10   for assigning only partial weight to Dr. Khumalo’s opinion. First, it is unclear whether the
11   ALJ’s observation that her conclusion as to Norris’s RFC (i.e., he can perform a full range
12   of sedentary work) differed from Dr. Khumalo’s opinion was intended to serve as a
13   rationale for rejecting Dr. Khumalo’s opinion.       If so, this reason was circular and
14   illegitimate. Cf. Laborin v. Berryhill, 867 F.3d 1151, 1154 (9th Cir. 2017) (“Because the
15   claimant’s symptom testimony must be taken into account when the ALJ assesses the
16   claimant’s RFC, it cannot be discredited because it is inconsistent with that RFC. [This
17   practice] puts the cart before the horse.”). Second, the ALJ’s only other proffered reason
18   for rejecting Dr. Khumalo’s opinion—Norris’s “ejection fraction of 45 to 50 percent and
19   long history of recurrent abdominal pain suggest a slightly lower exertional level”—is
20   insufficient. “An ‘ejection fraction’ is the percentage of blood pumped with each heart
21   beat.” Bolt v. Honeywell Int’l Inc., 814 F. Supp. 2d 913, 916 n.1 (D. Ariz. 2011). The
22   Court cannot discern from the ALJ’s opinion why this particular ejection fraction range is
23   significant. Moreover, Dr. Khumalo’s opinion pertained to non-exertional limitations, not
24   exertional limitations.
25          These errors were not harmless. The ALJ’s reliance on the grids in concluding that
26   Norris was not disabled, which would have been impermissible in the presence of
27   significant non-exertional limitations, was not inconsequential to the final determination.
28          …


                                                -9-
 1                         b.        Dr. Fields
 2          Dr. Fields is Norris’s treating physician. On July 27, 2017, Dr. Fields concluded
 3   that Norris had non-exertional limitations in that he (a) requires a cane to walk, (b) is unable
 4   to climb or balance, and (c) cannot work around moving machinery. (R. at 1160-62.)
 5          The ALJ assigned “minimal weight” to Dr. Fields’s opinion because (1) she is not
 6   a specialist in the area in which she submitted an opinion and (2) her opinion was “quite
 7   conclusory and provides little explanation as to the conclusions reached.” (Id. at 28.)
 8          These were not specific and legitimate reasons, supported by substantial evidence,
 9   for rejecting Dr. Fields’s opinion. First, as for specialization, neither the ALJ nor the
10   Commissioner explain why a specialization in internal medicine means Dr. Fields’s
11   opinion concerning         Norris’s   non-exertional limitations should be discounted.
12   Additionally, although 20 C.F.R. § 404.1527(c)(5) provides than an ALJ shall “give more
13   weight” to the opinion of a specialist, it doesn’t say that an ALJ may categorically reject
14   the opinion of a doctor who isn’t a specialist. Second, although it’s true that the form in
15   which Dr. Fields ultimately provided her opinion was a check-box form that contains little
16   explanation, the record also contains a large volume of notes from Dr. Fields concerning
17   her interactions with Norris. Thus, it was error for an ALJ to reject Dr. Fields’s opinion
18   solely because the check-box form itself was conclusory. Garrison v. Colvin, 759 F.3d
19   995, 1014 n.17 (9th Cir. 2014). Compare Turner v. Comm’r of Soc. Sec. Admin., 2020 WL
20   1026484, *11 (D. Ariz. 2020) (“Here, Dr. Bitza’s opinion consists of brief comments on a
21   check-box form, and he provided no clinical or laboratory findings to support his opinion
22   . . . . Thus, this is not a case like Garrison, where the court found that the ALJ erred in
23   rejecting a check-box form where the doctor’s opinion was ‘based on significant
24   experience with Garrison and supported by numerous records, and [was] therefore entitled
25   to weight that an otherwise unsupported and unexplained check-box form would not
26   merit’”) (citation omitted).3
27   3
            The Commissioner argues that Dr. Fields’s notes and clinical and diagnostic
     findings do not support the opinion set forth in the check-box form. (Doc. 13 at 13-15.)
28   Whether or not this is true, it isn’t the reason the ALJ provided for rejecting Dr. Fields’s
     opinion. As noted, the Court must limit its review to the “reasoning and factual findings

                                                  - 10 -
 1          The error in assigning minimal weight to Dr. Fields’s testimony and ignoring the
 2   non-exertional limitations she found was not inconsequential to the outcome because it
 3   meant the ALJ used the grids to reach a nondisability finding, which would have been
 4   inappropriate given a finding of significant non-exertional limitations.
 5          B.     Testimony Of Norris And Norris’s Mother
 6          The ALJ discounted Norris’s testimony because she found that “numerous exams
 7   noted signs and symptoms of malingering” and that Norris’s complaints about his pain
 8   were “out of proportion with the record.” (R. at 26, 27.) The ALJ also assigned little
 9   weight to the opinions of Norris’s mother regarding Norris’s limitations because they were
10   “lay opinions based on casual observation” and “lack[ed] substantial support from
11   objective findings in the record.” (Id.) Norris argues that both credibility assessments
12   require reversal. (Doc. 12 at 15.)
13                 1.     Norris
14          The ALJ found that Norris was malingering. (R. at 27.) Norris argues that the
15   exhibits the ALJ cited in support of this conclusion contain no explicit evidence of
16   malingering. (Doc. 12 at 16; Doc. 14 at 5.) The Commissioner argues that although there
17   are “no explicit notes of malingering, there are indications that Plaintiff likely exaggerated
18   the extent of his pain symptoms to receive additional medication” and thus the ALJ’s
19   finding was correct. (Doc. 13 at 19.)
20          A claimant’s subjective complaints concerning his or her limitations are an
21   important part of a disability claim. Absent affirmative evidence of malingering, the ALJ
22   may only discount a claimant’s statements and testimony for “specific, clear and
23   convincing” reasons that are supported by substantial evidence. Molina v. Astrue, 674 F.3d
24   1104, 1112 (9th Cir. 2012); Thomas, 278 F.3d at 959. Put another way, “[t]he only time
25   this standard does not apply is when there is affirmative evidence that the claimant is
26   malingering.” Carmickle, 533 F.3d at 1160. “Malingering is defined as the intentional
27   offered by the ALJ—not post hoc rationalizations that attempt to intuit what the adjudicator
     may have been thinking.” Bray, 554 F.3d at 1226.
28


                                                 - 11 -
 1   production of false or grossly exaggerated physical or psychological symptoms, motivated
 2   by external incentives such as avoiding military duty, avoiding work, obtaining financial
 3   compensation, evading criminal prosecution, or obtaining drugs.” Hadley v. Colvin, 2013
 4   WL 4206834, *2 n.2 (C.D. Cal. 2013).
 5          Here, although the ALJ’s non-specific citation to two exhibits that total over 200
 6   pages didn’t do the parties and the Court any favors, the record does contain affirmative
 7   evidence of malingering. One hospital record notes, “Psychiatry and GI consult . . . made
 8   mention of drug-seeking behavior. The patient indeed did frequently request narcotics
 9   during his stay, the 2 times that I saw him he appeared comfortable when I first opened the
10   door and found him in his room, but during our visits, he writhed in pain and wailed and
11   cried throughout the visit.” (R. at 354.) The doctor in that record noted that “[Norris] was
12   rather upset about not being given narcotics and signed out against medical advice.” (Id.)
13   During another emergency room visit, the doctor noted that “[Norris] appeared in a great
14   deal of discomfort. However, after I spoke to him about the fact that I was going to
15   discharge him on some narcotics, his symptoms appeared to abate.” (Id. at 456.) Similarly,
16   during another emergency room visit, a different doctor wrote that Norris was “moaning
17   in pain very loudly throughout his emergency department course . . . [but] instantly became
18   very calm and conversational whatever [sic] we are discussing pain medication treatments
19   . . . I would recommend that his care plan the changed [sic] to say ‘no narcotics for
20   subjective complaints.’” (Id. at 546.)
21          Norris argues that “affirmative (i.e. explicit) evidence of malingering is required in
22   order for an ALJ to be relieved of her burden to provide legally sufficient reasons for
23   rejecting a claimant’s medical testimony.” (Doc. 14 at 5.) Although it’s true that the term
24   “malingering” is absent from the evidence the Commissioner and the Court were able to
25   identify within the ALJ’s cited sources,4 the ALJ pointed to evidence showing that Norris
26   repeatedly produced false or exaggerated symptoms motivated by external incentives. The
27   4
           Explicit evidence of malingering is not absent from the record as a whole. One set
28   of notes states that Norris had “[n]umerous exams [with signs and symptoms] of
     malingering, drug seeking behaviors.” (R. at 137.)


                                                - 12 -
 1   caselaw calls for affirmative evidence, which is present in the record, and Norris has not
 2   identified a case suggesting that “malingering” itself is a magic word that must appear in
 3   the record to support an ALJ finding of malingering. The ALJ’s explanation of Norris’s
 4   malingering is far from a model of clarity, but where, as here, the evidence is “susceptible
 5   to more than one rational interpretation, one of which supports the ALJ’s decision,” the
 6   Court must affirm the ALJ’s finding. Thomas, 278 F.3d at 954. Because the ALJ made a
 7   finding of malingering, it was not a legal error to discount the credibility of Norris’s
 8   testimony.
 9                 2.     Norris’s mother
10          Norris’s mother testified that Norris had “significant difficulty remembering,
11   walking, and standing” and that he “had been fired or laid off twice due to constant
12   absenteeism.” (R. at 26.) The ALJ provided two reasons for rejecting this testimony: (1)
13   her reports were “lay opinions based on casual observation, rather than objective medical
14   testing,” and (2) like Norris’s allegations, “they lack substantial support from objective
15   findings in the record.” (Id.) Norris argues that discounting his mother’s testimony
16   because she is a lay witness is legally insufficient. (Doc. 12 at 20.) The Commissioner
17   responds that inconsistency with medical evidence is a germane reason for discounting lay
18   witness testimony. (Doc. 13 at 19.)
19          “Lay testimony as to a claimant’s symptoms or how an impairment affects the
20   claimant’s ability to work is competent evidence that the ALJ must take into account.”
21   Molina v. Astrue, 674 F.3d 1104, 1114 (9th Cir. 2012). “[R]egardless of whether they are
22   interested parties, friends and family members in a position to observe a claimant’s
23   symptoms and daily activities are competent to testify as to [his or] her condition.”
24   Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009). The ALJ must
25   provide reasons “that are germane to each witness” to reject a lay witness’ testimony.
26   Bruce v. Astrue, 557 F.3d 1113, 1115 (9th Cir. 2009). “An ALJ need only give germane
27   reasons for discrediting the testimony of lay witnesses.      Inconsistency with medical
28   evidence is one such reason.” Bayliss v. Barnhart, 427 F.3d 1211, 1218 (9th Cir. 2005)


                                                - 13 -
 1   (citation omitted). However, an ALJ may not “discredit . . . lay testimony as not supported
 2   by medical evidence in the record.” Bruce, 557 F.3d at 1116.
 3          Here, Norris is correct that his mother’s status as a lay witness was an improper
 4   reason for the ALJ to discredit her testimony. However, Norris did not properly challenge,
 5   in his opening brief, the ALJ’s other reason for rejecting his mother’s testimony. The Court
 6   “ordinarily will not consider matters on appeal that are not specifically and distinctly
 7   argued in an appellant’s opening brief.” Carmickle, 533 F.3d at 1161 n.2. See also Lewis,
 8   236 F.3d at 517 n.13. Thus, the Court will affirm the ALJ’s decision to discredit Norris’s
 9   mother’s testimony.
10          C.     Consideration Of Additional Evidence
11          Norris argues that the evidence he submitted to the Appeals Council must be
12   considered by this Court on appeal. (Doc. 12 at 21.) Norris explains that this evidence
13   helps support Dr. Fields’s opinion about his limitations. (Id. at 21-22.) The Commissioner
14   argues that the evidence Norris submitted to the Appeals Council does not change the fact
15   that substantial evidence supports the ALJ’s decision. (Doc. 13 at 22.) Here, because the
16   Court has already found that the ALJ erred in assigning minimal weight to Dr. Fields’s
17   opinion, the issue of whether the additional evidence would warrant remand is moot.
18          D.     Norris’s Degenerated Lumbar And Cervical Spine
19          Finally, Norris argues that the ALJ erred in failing to acknowledge evidence of his
20   degenerated lumbar and cervical spine. (Doc. 12 at 23.) The Commissioner responds that
21   Norris has failed to identify evidence showing that these degenerative changes constituted
22   a severe impairment, making further analysis by the ALJ unnecessary. (Doc. 13 at 5.)
23          Under 20 C.F.R. § 404.1521, a medically determinable impairment “must be
24   established by objective medical evidence from an acceptable medical source” and “must
25   result from anatomical, physiological, or psychological abnormalities.”        If there’s a
26   medically determinable impairment, the ALJ must determine whether the impairment is
27   severe. Id. “An impairment . . . may be found ‘not severe only if the evidence establishes
28   a slight abnormality that has no more than a minimal effect on an individual’s ability to


                                                - 14 -
 1   work.’” Webb v. Barnhart, 433 F.3d 683, 686 (9th Cir. 2005) (quoting Smolen v. Chater,
 2   80 F.3d 1273, 1290 (9th Cir. 1996)). “[A]n ALJ may find that a claimant lacks a medically
 3   severe impairment or combination of impairments only when his conclusion is clearly
 4   established by medical evidence.” Id. at 687 (internal quotation omitted).
 5            Here, the Commissioner appears to concede that Norris had an impairment. (Doc.
 6   13 at 4.) Because Norris had a medically determinable impairment, it was necessary for
 7   the ALJ to assess whether this impairment was severe or identify medical evidence clearly
 8   establishing that it was not severe. It was an error to neglect all discussion of Norris’s
 9   spine.
10            This error was not harmless. Some courts have concluded that an error with respect
11   to the severity of an impairment is “harmless when the ALJ reached the proper conclusion
12   that [the claimant] could not be denied benefits conclusively at step two and proceeded to
13   the next step of the evaluation sequence.” Carpenter v. Astrue, 537 F.3d 1264, 1266 (10th
14   Cir. 2008).     The Ninth Circuit’s guidance is less conclusive but appears to require
15   consideration of the impairment at least at step four in the event the impairment is found
16   not to be severe. Lewis v. Astrue, 498 F.3d 909, 911 (9th Cir. 2007) (“The decision reflects
17   that the ALJ considered any limitations posed by the bursitis at Step 4. As such, any error
18   that the ALJ made in failing to include the bursitis at Step 2 was harmless.”). Here, there
19   was no discussion at all of Norris’s degenerated lumbar and cervical spine. The ALJ’s
20   failure to consider Norris’s degenerated lumbar and cervical spine is another error requiring
21   reversal.
22   III.     Remand Is Appropriate
23            Norris requests either a finding that he is entitled to disability benefits or a remand
24   for further consideration. (Doc. 12 at 25.)
25            In general, when a court reverses an administrative agency determination, the proper
26   course is to remand to the agency for additional investigation or explanation. Moisa v.
27   Barnhart, 367 F.3d 882, 886 (9th Cir. 2004) (citing INS v. Ventura, 537 U.S. 12, 16 (2002)).
28   The alternative, a remand for benefits, is appropriate only in “rare circumstances.”


                                                   - 15 -
 1   Treichler v. Comm’r of Soc. Sec., 775 F.3d 1090, 1099-1102 (9th Cir. 2014). These rare
 2   circumstances arise when three elements are present. First, the ALJ must have failed to
 3   provide legally sufficient reasons for rejecting medical evidence or claimant testimony. Id.
 4   at 1100-01. Second, the record must be fully developed, there must be no outstanding
 5   issues that must be resolved before a determination of disability can be made, and the Court
 6   must find that further administrative proceedings would not be useful. Id. at 1101. Further
 7   proceedings are considered useful when there are conflicts and ambiguities that must be
 8   resolved. Id. Third, if the above elements are met, the Court may “find[] the relevant
 9   testimony credible as a matter of law . . . and then determine whether the record, taken as
10   a whole, leaves ‘not the slightest uncertainty as to the outcome of [the] proceeding.’” Id.
11   (citations omitted). Additionally, “even when those rare circumstances are present, [t]he
12   decision whether to remand a case for additional evidence or simply to award benefits is in
13   our discretion.” Id. at 1101-02 (quotations omitted).
14          Here, the record is incompletely developed, most notably with respect to the records
15   pertaining to Dr. Fields that were unavailable to the ALJ during the first hearing.
16   Additionally, the Court harbors doubt as to whether Norris is, in fact, disabled in light of
17   the evidence of malingering.      Accordingly, the case will be remanded for further
18   proceedings.
19          Norris also seeks an award of attorneys’ fees under the Equal Access to Justice Act,
20   28 U.S.C. § 2412(d)(1)(A). The Court instructs Norris to file a motion in conformance
21   with 28 U.S.C. § 2412(d)(1)(B) if he intends to pursue such an award.
22          IT IS THEREFORE ORDERED reversing the decision of the ALJ and remanding
23   for further administrative proceedings consistent with this Order. The Clerk of Court shall
24   enter judgment accordingly and terminate this case.
25          Dated this 1st day of April, 2020.
26
27
28


                                                 - 16 -
